Citation Nr: 1119462	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  03-18 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUES

1. Entitlement to an initial increased evaluation for service-connected rheumatoid arthritis, rated as 40 percent disabling prior to February 11, 2009.

2.  Entitlement to an initial increased evaluation for service-connected rheumatoid arthritis, rated as 40 percent disabling, from February 11, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1997 to October 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  In that rating decision, the RO granted service connection for rheumatoid arthritis rated as 20 percent disabling and left axilla scarring rated as noncompensable, effective October 28, 2000.  During the course of the appeal the RO granted an increased evaluation for both rheumatoid arthritis and left axilla scarring, rated 40 percent and 10 percent disabling respectively, effective February 11, 2009. 

The Board notes that these issues were previously remanded in June 2004 and May 2009 for further evidentiary development.  

In February 2010, the Board issued a decision that granted an increased rating to 40 percent for rheumatoid arthritis, prior to February 11, 2009, and an increased rating to 10 percent for left axilla scarring prior to February 11, 2009; but denied an increase for either claim from February 11, 2009.  On appeal, the U.S. Court of Appeals for Veterans Claims (Court) issued an October 2010 Order vacating, in part, the February 2010 Board decision with respect to the issue of entitlement to an initial increased evaluation for service-connected rheumatoid arthritis, and remanding that portion of the appeal for readjudication consistent with the parties' Joint Motion for Remand.


FINDINGS OF FACT

1.  The Veteran's service-connected rheumatoid arthritis was manifested by periods of severe pain, stiffness, and weakness resulting in incapacitating exacerbations occurring more than three times a year for the period prior to February 11, 2009; the Veteran also suffered chronic residuals resulting in limitation of motion and/or painful motion in her shoulders, wrists, hips, and knees.

2.  The Veteran's service-connected rheumatoid arthritis is manifested by periods of severe pain, stiffness, and weakness resulting in incapacitating exacerbations occurring more than four times a year for the period since February 11, 2009, additionally the Veteran suffers from chronic residuals resulting in limitation of motion and/or painful motion in her shoulders, wrists, hands, hips, and knees.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 40 percent, but no greater, for the Veteran's rheumatoid arthritis has been met prior to February 11, 2009. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5002 (2010).

2.  The criteria for an initial evaluation of 80 percent, but no greater, for the Veteran's rheumatoid arthritis have been met since February 11, 2009.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The Board finds that with regard to the Veteran's claims the letters dated in May 2001 and June 2007 fully satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The June 2007 letter provided this notice to the Veteran.  

The Board observes that the May 2001 letter was sent to the Veteran prior to the December 2001 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice in accordance with Dingess, however, was sent after the initial adjudication of the Veteran's claim.  Nevertheless, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the June 2007 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 3.159(b) (2010), and Dingess, supra, and after the notice was provided the case was readjudicated and an April 2009 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

In light of the above, the Board concludes that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service treatment, private treatment records, and VA treatment records are associated with the claims folder.  

VA examinations with respect to the issue on appeal were provided in August 2001, July 2005, February 2009, and July 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2005, February 2009,  and July 2009 VA examinations are adequate, as they were predicated on a full reading of service and VA medical records in the Veteran's claims file, as well as her reported history.  The reports of those examinations consider all of the pertinent evidence of record and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2010).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.


Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's disabilities.  Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.  As such, in accordance with Fenderson, the Board has considered the propriety of assigning initial staged ratings for the Veteran's service- connected disability.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

The Veteran's rheumatoid arthritis disability can be assigned ratings based on active or inactive disease processes.  Rheumatoid arthritis as an active process with constitutional manifestations associated with active joint involvement that is totally incapacitating is evaluated as 100 percent disabling.  When there is less symptomatology than the criteria for 100 percent rating but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods, a 60 percent evaluation is assigned.  Symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year are evaluated as 40 percent disabling.  One or two exacerbations a year in a well-established diagnosis is evaluated as 20 percent disabling.

Diagnostic Code 5002 further provides that chronic residuals such as limitation of motion or ankylosis, favorable or unfavorable, should be rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  The higher evaluation will be assigned.  38 C.F.R. § 4.71a, Code 5002 (2010).  

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.  However, the Board must consider whether the competent evidence establishes any additional functional limitation due to factors such as pain, weakness, incoordination or fatigability such that the Veteran's disability picture is more nearly approximated by at least a noncompensable rating.  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Limitation of motion of the arm (shoulder) is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2010), and provides for a 20 percent rating at shoulder level, a 30 percent rating when motion is limited at shoulder level or midway between side and shoulder level and a 40 percent rating when motion is limited to 25 degrees from side, in the major arm.  The Diagnostic Code further provides for a 20 percent rating when motion is limited at shoulder level or midway between side and shoulder level and a 30 percent rating when motion is limited to 25 degrees from side.  These ratings represent those available when rating a service-connected disability which affects the minor arm, rather than the major arm.  Major and minor refer to a Veteran's handedness, with a higher rating sometimes available for a disability affecting a Veteran's dominant hand.  See 38 C.F.R. § 4.69 (2010).  The historical evidence of record indicates that the Veteran is right-handed.  As such, the major ratings are for application with regard to her right shoulder disability, and the minor ratings are for application with regard to her left shoulder disability.

With regard to the Veteran's elbows, Diagnostic Code 5206 provides that a noncompensable rating is warranted for flexion of the minor (non-dominant) and major (dominant) forearm limited to 110 degrees, a 10 percent rating is warranted (both major and minor) for flexion limited to 100 degrees, a 20 percent rating is warranted for flexion limited to 70 (minor) and/or 90 degrees (for major and minor), a 30 percent rating is warranted for flexion limited to 70 degrees (major), a 30 percent rating is warranted for flexion limited to 55 degrees (minor) and a 40 percent rating is warranted for flexion limited to 55 degrees (major), and a 40 percent rating is warranted for flexion limited to 45 degrees (minor), and a 50 percent rating is warranted for flexion limited to 45 degrees (major).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5206 (2010).  As for limitation of extension, a 10 percent rating is warranted for extension of the minor (non-dominant) and major (dominant) forearm limited to 45 and/or 60 degrees, a 20 percent rating is warranted for extension limited to 75 and/or 90 degrees (for minor) and 20 percent for extension limited to 75 degrees (major), and 30 percent for extension limited to 90 (major), a 30 percent rating (minor) and 40 percent ranting (major) is warranted for extension limited to 100 degrees, and a 40 percent rating (minor) and a 50 percent (major) is warranted for extension limited to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207 (2010).

With regard to the wrists, under Code 5215, a maximum 10 percent rating is assigned when either palmar flexion is limited in line with the forearm, or when dorsiflexion is less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2010).

With respect to the hips, Diagnostic Code 5251 provides a maximum rating of 10 percent for limitation of extension of the thigh, limited to 5 degrees.  Diagnostic Code 5252 provides a 10 percent rating for limitation of flexion of the thigh to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees.  A 30 percent rating is assigned for flexion limited to 20 degrees.  A 40 percent rating is warranted for flexion limited to 10 degrees.  Diagnostic Code 5253 provides a 10 percent evaluation when there is limitation of abduction such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees.  A 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253 (2010).

With respect to the knees, limitation of flexion of a leg (knee) is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Code 5260.  Limitation of extension of a leg (knee) is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Code 5261.

With respect to the ankles, Diagnostic Code 5271, provides for a 10 percent rating when there is evidence of moderate limitation of motion of the ankle joint and a 20 percent rating when there is evidence of marked limitation of motion of the ankle joint.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).

Period prior to February 11, 2009

An August 2000 statement by the Veteran describes in great detail the daily difficulties that she has with regard to the pain and stiffness caused by her rheumatoid arthritis.  The Veteran notes that there are days when she does not even have the strength to wash or fix her own hair, and has to invoke help to do so.  She stated that when she wakes up in the morning she usually has to wait a minimum of 20 minutes before she can move at all because of the stiffness in her joints.  Finally, she also notes that she often has to take naps during the day because the pain in her joints keeps her awake at night.

A VA examination was undertaken in California, where her husband was then stationed, in August 2001, at which time no additional records were made available.  The Veteran was said to then be under the care of a rheumatologist who had prescribed Prednisone for pain in her shoulders, knees, ankles, and hands.  The Veteran reported having morning stiffness that lasted more than 20 minutes each morning and frequent swelling in her ankles and hands.  Upon examination there was no loss of motion in any of the Veteran's joints.

However, in her October 2002 notice of disagreement, the Veteran noted that she had postponed having certain evaluative tests until her pregnancy was successfully concluded (in September 2002), since which she had had a dexa scan which confirmed that her rheumatoid arthritis had again flared up.  Unfortunately as a nursing mother, there were some limitations on what medications she could take.  She included a statement from her rheumatologist (who has last seen her in July 2002) noting complaints of fatigue and ongoing stiffness and other symptoms reflecting involvement of many small joints and impairing her on a daily basis.

The Board remanded the case in June 2004, at which time the Veteran was living in Germany as a military dependent.  A statement dated in December 2004 from her father is of record relating her current symptoms including difficulty in rising from bed and often requiring being carried until her legs worked.  He said she had frequent warm and swollen joints and fatigue.  He noted that she was then pregnant with her second child.

The Veteran herself submitted reports of a special orthopedic examination undertaken for VA in Germany in July 2005.  The orthopedic evaluator noted that the Veteran's records were reviewed.  The Veteran's complaints involved both shoulders, both hands, both hips, both knees and both ankles.  Her ankles were said to impair her daily, all day.  Her knees were warm to touch when on travel; she had morning and evening knee stiffness for a half-hour; and recurrent pan was at a level of 3-7/10 and was said to flare-up 2-3 times a day.  Objective testing revealed functional limitation of the left shoulder with abduction to 94 degrees, forward flexion to 152 degrees, and external rotation to 60 degrees.  No functional limitation was noted on internal rotation of the left shoulder.  On the right, there was functional limitation at 99 degrees of abduction, and 148 degrees of forward flexion.  No limitation is noted with respect to rotation on the right.  There was no evidence of edema, effusion, luxation, weakness, or atrophy bilaterally.  Strength was 5/5 bilaterally.  Examination of the hands revealed that as long as the Veteran took her medications, she could bend the long fingers fully and approximate the fingertips easily to the adverse fold of the palm.  The examiner noted that the Veteran was right hand dominant.  The examiner concluded that there were no functional deficits.  Examination of the hips revealed that following repetitive motion, the Veteran had flexion of 120 degrees on the right and 122 on the left,  
extension to four degrees bilaterally, adduction to 42 degrees on the right and to 42 degrees on the left, abduction to 22 degrees on the right and to 42 degrees on the left, external rotation to 45 degrees on the right and to 52 degrees on the left, and internal rotation to 40 degrees on the right and to 24 degrees on the left.  Examination of the knees revealed pain at 117 degrees of flexion on the right and at 130 on the left.  Examination of the ankles revealed pain at two degrees of dorsiflexion on the right and at zero degrees of dorsiflexion on the left, plantar flexion was normal with no reported pain.  Active motion revealed dorsiflexion to 10 degrees on the right and to seven degrees on the left.  The summary reflected the seronegative rheumatoid arthritis diagnosis involving both shoulders, the PIP and DIP joints of both hands with mild pain on use; and involvement of both hips, both knees and both ankles.  The examiner noted that the Veteran was using systemic oral Prednisone.

The record indicates that the Veteran suffers from constant pain with daily stiffness that is briefly debilitating.  The Board further notes that the record reflects that during pregnancy the Veteran's symptoms are temporarily lessened, which makes it difficult to determine the severity of her disability. The Veteran's symptomatology when she is not pregnant reflects more severe level of symptomatology.  As such, the Board finds that the Veteran's rating for the period of appeal prior to February 11, 2009 would be 40 percent disabling under 38 C.F.R. §4.71a, Diagnostic Code 5002.

However, the Board has also considered the evaluation of this disability pursuant to evaluation of the chronic residuals of the joints involved.  Here, there are chronic residuals, which evaluated separately and combined under 38 C.F.R. § 4.25, provide for a higher evaluation.  Application of the objective findings to the pertinent diagnostic codes results in 10 percent ratings for each shoulder, noncompensable evaluations for each hand (in light of examination findings of preserved range of motion), 10 percent ratings for each hip, 10 percent ratings for each knee, and 10 percent ratings for each ankle.   See 38 C.F.R. §§ 4.25 and 4.71a, Diagnostic Code 5002 (2010).  Combined, these evaluations allow for a 60 percent evaluation.  As the Veteran is entitled to a higher rating for her chronic residuals of rheumatoid arthritis than she is for active process rheumatoid arthritis, the Board will rate the Veteran according to her chronic residuals.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002 (2010).  As such, as noted above, the Veteran's rheumatoid arthritis warrants a disability rating of 60 percent prior to February 11, 2009.

Under the above circumstances, the Board finds that the evidence is in favor of the Veteran's claim for an increased initial evaluation for rheumatoid arthritis for the appeal period prior to February 11, 2009.  Additionally, the Board has considered the benefit of the doubt rule and determined that the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Period beginning February 11, 2009

The Veteran's rheumatoid arthritis is currently rated as 40 percent disabling since February 11, 2009.  

The Veteran was given a VA orthopedic examination in February 2009.  The Veteran reported that she had arthritis involvement of the shoulders, hands, hips, knees, and ankles.  X-rays taken in conjunction with the examination confirmed osseous changes in some joints to include the left knee, a mild acromioclavicular separation of the left shoulder as well as a bony island in the right humeral head.  The examiner noted that the Veteran's swelling had previously resolved while she had been pregnant, but at the time of the examination she was in postpartum and was therefore at risk for a flare-up.  The examiner further noted that the Veteran had 2 flare-ups of increased severity prior to being pregnant and had already had one post pregnancy and that the Veteran suffered from daily stiffness that occurred each morning.  The Veteran noted that flare-ups did not tend to affect her range of motion, but rather caused her to lose strength.  

Finally the Veteran was again afforded a VA examination in July 2009, at which it was noted that she suffered from severe flare-ups of joint disease every 2 to 3 weeks that last for hours and more than 4 incapacitating episodes a year lasting multiple days.  During flare-ups the Veteran suffered from stiffness and loss of strength in her hands and was forced to rest in bed.  

With consideration of the above, the Board notes that the Veteran's rheumatoid arthritis, as an active process, warrants an 80 percent disability rating for the period since February 11, 2009.  The evidence indicates that the Veteran suffers from symptom combinations, including pain, stiffness and weakness that are objectively supported by examination resulting in incapacitating episodes occurring 4 or more times a year.  However, the Board finds that the Veteran's symptomatology does not warrant a higher disability rating, as an active process, as the Veteran does not suffer from constitutional manifestations associated with active joint involvement, totally incapacitating.  See 38 C.F.R. §4.71a, Diagnostic Code 5002.  As noted above, the Board observes that Diagnostic Code 5002 further provides that chronic residuals such as limitation of motion or ankylosis, favorable or unfavorable, should be rated under the appropriate diagnostic codes for the specific joints involved.  In this instance, the evidence indicates the Veteran has arthritis involvement of the shoulders, elbows, wrists, hands, hips, knees, and ankles.  As such, the Board will address whether any diagnostic code would allow for a higher rating with regard to each of those specific joints or groups of joints.  

Initially the Board notes that the Veteran does not suffer from ankylosis, favorable or unfavorable, in any joint.  As such, code sections pertaining to ankylosis will not be addressed.  

At the February 2009 VA examination, the Veteran exhibited the following range of motion with respect to her right shoulder:  abduction to 180 degrees, adduction to 36 degrees, forward flexion to 160 degrees extension to 55 degrees, external rotation to 90 degrees, internal rotation to 75 degrees with mild pain.  Range of motion for her left shoulder was abduction to 150 with mild pain, adduction to 40 degrees, forward flexion to 155 degrees with pain, extension to 55 degrees, external rotation to 90 degrees, internal rotation to 85 degrees.  Upon repetitive motion, only change was right shoulder abduction which decreased to 160 degrees secondary to pain.  On the July 2009 VA examination, she exhibited the following ranges of motion:  left flexion to 170 degrees, abduction to 50 degrees, internal rotation to 90 degrees, external rotation to 90 degrees; right flexion to 180 degrees, abduction to 50 degrees, internal rotation to 90 degrees, external rotation to 90 degrees, with no objective evidence of pain or additional limitation of motion upon repetitive motion.  The Board notes that extension limited to 55 degrees, bilaterally, and abduction limited to 50 degrees, bilaterally, would entitle the Veteran to a 30 percent rating under Diagnostic Code 5201 for her right shoulder and a 20 percent rating for her left shoulder.  See 38 C.F.R. §4.71a, Diagnostic Codes 5002, 5201 (2010).

With respect to the Veteran's elbows, she exhibited the following ranges of motion:  left flexion to 145 degrees, left extension to 0 degrees, left pronation to 80 degrees, left supination to 85 degrees; right flexion to 145 degrees, right extension to 0 degrees, right pronation to 80 degrees, right supination to 85 degrees, with no objective evidence of pain or additional limitation of motion upon repetitive motion.  As the Veteran exhibits no limitation of motion or pain on motion, the Board finds that the Veteran is not entitled to a compensable rating with regard to her elbows.  See 38 C.F.R. §4.71a, Diagnostic Codes 5002, 5206, 5207 (2010).

With respect to the Veteran's wrists, she exhibited the following ranges of motion:  left dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, ulnar deviation to 40 degrees; right dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, ulnar deviation to 40 degrees, with no objective evidence of pain or additional limitation of motion upon repetitive motion.  The Board notes that the Veteran experiences some limitation of motion with respect to her wrists, as such the Veteran is entitled to 10 percent for each wrist.  See 38 C.F.R. §4.71a, Diagnostic Codes 5002, 5215 (2010).

With regard to the Veteran's hands, according to the February 2009 VA examination report the Veteran exhibited the following range of motion:  right metacarpophalangeal (MCP) to 80 degrees, her proximal interphalangeal (PIP) joints to 90 degrees and distal interphalangeal (DIP) joints to 70 degrees.  On the left side, the Veteran exhibited MCP to 80 degrees, PIP to 100 degrees, and DIP to 80 degrees.  There was no gap between the thumbs, the fingers, and the palmar crease.  No change in range of motion on either side upon repetitive motion.  The Board notes that as there is some limitation of motion with regard to both hands, the Veteran is entitled to a 10 percent rating for each hand.  See 38 C.F.R. §4.71a, Diagnostic Code 5002 (2010).

On the February 2009 VA examination report, with regard to the Veteran's hips, the Veteran exhibited the following range of motion:  right flexion with bent knee to 100 degrees, with straight knee to 75 degrees, abduction to 70 degrees, adduction to 60 degrees, internal rotation to 35 degrees, external rotation to 55 degrees.  On the left side, the Veteran exhibited flexion with bent knee to 90 degrees, with straight knee to 75 degrees with mild pain, abduction to 68 degrees, adduction to 65 degrees, internal rotation to 40 degrees, external rotation to 55 degrees.  Upon repetitive motion the only change in range of motion was in her left hip straight leg flexion which decreased to 70 degrees secondary to pain.  At the July 2009 VA examination, she exhibited the following ranges of motion:  left flexion to 115 degrees, extension to 10 degrees, abduction to 40 degrees; right flexion to 120 degrees, extension to 15 degrees, abduction to 45 degrees, with no objective evidence of pain or additional limitation of motion upon repetitive motion.  It was further noted that the Veteran could cross each leg over the other and could toes out at greater than 15 degrees.  The Board notes that the Veteran suffers from limitation of motion in both hips, as well as pain on motion in her left hip, as such the Veteran is entitled to a 10 percent disability rating in each hip.  See 38 C.F.R. §4.71a, Diagnostic Codes 5002, 5251, 5252, 5253 (2010).

With regard to the Veteran's knees, at the February 2009 VA examination, she exhibited the following range of motion:  right knee flexion to 120 degrees and extension to 10 degrees; left knee flexion to 118 degrees with extension to 8 degrees.  Upon repetitive motion the Veteran complained of some pain but there was no change in range of motion, fatigability, or weakness.  At the July 2009 VA examination, she exhibited the following ranges of motion:  left flexion to 140 degrees, extension to 0 degrees; right flexion to 140 degrees, extension to 0 degrees, with no objective evidence of pain or additional limitation of motion upon repetitive motion.  While the Board notes that the Veteran does not exhibit compensable limitation of motion, as there is pain on motion, the Veteran is entitled to a 10 percent rating for each knee under Diagnostic Code 5002.  See 38 C.F.R. §4.71a, Diagnostic Codes 5002, 5260, 5261 (2010).

With respect to her ankles, at the February 2009 VA examination, the Veteran exhibited the following range of motion:  right dorsiflexion to 40 degrees, plantar flexion to 50 degrees, and on the left, dorsiflexion to 38 degrees and plantar flexion to 55 degrees.  The Veteran exhibited no change in range of motion upon repetitive motion.  At the July 2009 VA examination, she exhibited the following ranges of motion:  left dorsiflexion to 20 degrees, plantar flexion to 40 degrees; right dorsiflexion to 20 degrees, plantar flexion to 40 degrees, with no objective evidence of pain or additional limitation of motion upon repetitive motion.  The Board notes that the Veteran does not show limitation of motion in either ankle, nor does the Veteran complain of pain in either ankle, as such, the Veteran is not entitled to a compensable rating for either ankle.  See 38 C.F.R. §4.71a, Diagnostic Codes 5002, 5271 (2010).

With consideration of the above, the Board notes that under chronic residuals, the Veteran is entitled to a disability rating of 80 percent after combining the 30 percent rating for the right shoulder, the 20 percent rating for the left shoulder, and 10 percent for each wrist, each hand, each hip, and each knee.  See 38 C.F.R. §§ 4.25 and 4.71a, Diagnostic Code 5002 (2010).  As the Veteran is entitled to a higher rating for her chronic residuals of rheumatoid arthritis than she is for active process rheumatoid arthritis, the Board will rate the Veteran according to her chronic residuals.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002 (2010).  As such, as noted above, the Veteran's rheumatoid arthritis warrants a disability rating of 80 percent since February 11, 2009.

Furthermore, the Board acknowledges the Veteran's statements regarding the severity of her service-connected disability.  However, the Board places significantly more weight on the objective clinical findings reported on examination than the Veteran's own subjective statements in support of her claim.  Additionally the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of her service-connected rheumatoid arthritis as she is not competent to provide an opinion regarding the severity of her symptomatology.  Such evidence must come from a medical professional.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board)..  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2010); See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds no basis upon which to assign a higher evaluation, than is herein assigned, for the Veteran's service-connected rheumatoid arthritis, as a review of the record, to include the medical evidence, fails to reveal any additional functional impairment associated with such disability to warrant consideration of alternate rating codes, other than those herein addressed.

Finally, in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court held that the determination of whether a Veteran is entitled to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry, beginning with a threshold finding that the evidence before VA "presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  In other words, the Board must compare the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability; if the criteria reasonably describe the Veteran's disability level and symptomatology, then his disability picture is contemplated by the rating schedule.  Id.

The Board notes that there is no evidence of record that the Veteran's rheumatoid arthritis warrant a rating higher than 80 percent on an extraschedular basis.  38 C.F.R. § 3.321(b) (2010).  Any limits on the Veteran's employability due to her disability have been contemplated in the above stated ratings under Diagnostic Codes 5002.  The evidence also does not reflect that the Veteran's disability has necessitated any frequent periods of hospitalization or caused marked interference with employment.  Thus, the record does not show an exceptional or unusual disability picture not contemplated by the regular schedular standards that would warrant the assignment of an extraschedular rating.  Since application of the regular schedular standards is not rendered impracticable in this case, the Board is not required to refer this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2010) for consideration of the assignment of an extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Under the above circumstances, the Board finds that the evidence is in favor of the Veteran's claim for an increased initial evaluation of 80 percent for rheumatoid arthritis, since February 11, 2009, but , as noted above, a preponderance of the evidence is against a higher evaluation than is assigned herein.  Additionally, the Board has considered the benefit of the doubt rule and determined that the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a rating of 60 percent for rheumatoid arthritis is granted for the period prior to February 11, 2009, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a rating of 80 percent for rheumatoid arthritis, since February 11, 2009, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


